Citation Nr: 0409949
Decision Date: 04/16/04	Archive Date: 07/21/04

DOCKET NO. 99-18 555                        DATE APR 16 2004
On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada

THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for an upper back disability.

REPRESENTATION

Appellant represented by: Virgil Bucchianeri, Attorney at Law

ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to April 1969.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 1999 rating decision from the Department of Veterans Affairs (VA) regional office (RO) in Reno, Nevada.

The matter first came before the Board in December 2000. At that time, the Board found that new and material evidence had been submitted to reopen the claim for service connection for a low back disability. The Board remanded the appeal to the RO for further evidentiary development, including a VA compensation' and pension physical examination.

As discussed more fully below, this appeal is REMANDED to the RO via the Appeals Management Center (AM C), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

The veteran underwent a VA C&P physical examination in April 2001 in accordance with the December 2000 Board Remand. The veteran gave a history of his injury in service and subsequent treatment. He indicated that after he left the service, he was employed by Firestone in an office setting until about 1987 when he was unable to continue because of continued pain. The examiner noted the 30-year lapse of treatment from service until the veteran sought treatment at the VA in 1998. After physical examination and X-rays of the entire spine, the diagnostic impression was degenerative arthritis of the entire cervical, thoracic, and lumbar spine, degenerative disc disease C5-6, C6-7, sacralization ofL5, right side, and thoracic lumbar strain from the service injury of 1967 without neurological deficit at that time. The examiner opined thatthe veteran's arthritis and degenerative disc disease developed over the last 30 years since his discharge from service and the injury in the service aggravated this condition. The examiner indicated that the records are quite clear that the veteran sustained a thoracic lumbar sacral strain without neurological deficit as a result of his service injury. With regard to the sacralization ofL5,the examiner stated that this was a congenital lesion and was

- 2


certainly present in service and not aggravated by his injury. The examining physician concluded that the veteran was suffering from the aging process and the degenerative osteoarthritis of his entire spine, which may have been aggravated by his injury in service, but certainly not caused by this injury.

The Board, after reviewing the entire record, determined that the examination was unclear on two points: (1) Whether the veteran currently had a thoracic or lumbar disability, which is associated with any service injury, and (2) What is the nature of the condition, if any, that was aggravated in service and whether the veteran had any current disabilities, which may be considered to be the result of any "aggravation" in service. Consequently, the Board was of the opinion that the April 2001 VA examination was inadequate for rating purposes. 38 C.F.R. § 4.2 (2003). Therefore, the Board undertook additional development pursuant to authority granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. §19.9(a)(2) 2003). Specifically, the Board had the April 2001 VA examiner review the veteran's claims file and clarify the issues as outlined above. The record reflects that the review was accomplished and an addendum to the April 2001 report was completed. The Court of Appeals for the Federal Circuit, however, has invalidated 38 C.F.R. § 19.9(a)(2), which, in conjunction with 38 C.F.R. § 20.1304, eliminated the requirement that the appellant waive initial consideration by AOJ of evidence submitted to Board. See Disabled American Veterans v. Secretary of Veterans Affairs (DA V), 327 F.3d 1339 (Fed. Cir. 2003). The veteran has not had an opportunity to review the amended examination report and the evidence has never been considered by the agency of original jurisdiction. The veteran is therefore entitled to have the new evidence considered first by the RO.

The appellant has the right to submit additional evidence and argument on the matter .or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

To ensure full compliance with due process requirements, the case is REMANDED for the following action:

- 3 



The RO should readjudicate the issues of entitlement to service connection for a low back disability and entitlement to service connection for an upper back disability. If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a Supplemental Statement of the Case, and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO. The law requires that . all claims that are remanded by the Board of Veterans' Appeals Qr by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§5109B, 7112).

	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 4




